Citation Nr: 1223919	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  09-35 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for left ankle condition associated with left foot injury residuals (left ankle disability).

2.  Entitlement to an evaluation in excess of 10 percent for left foot injury residual scar (left foot scar).

3.  Entitlement to an evaluation in excess of 10 percent for left knee arthritis.

4.  Entitlement to an evaluation in excess of 10 percent for left foot injury residuals (left foot disability).

5.  Entitlement to service connection for a left elbow condition, to include as secondary to service-connected disabilities.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right leg condition, claimed as right knee disability, to include as secondary to service-connected disabilities.

7.  Entitlement to individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran had active service from June 1969 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2006 and January 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, that granted entitlement to service connection for a left ankle condition, evaluated as 10 percent disabling; denied increased ratings for the service-connected left foot scar, left foot disability, and left knee disability; denied service connection for a left elbow disability, denied the Veteran's application to reopen a claim for a right leg disability, and denied entitlement to individual unemployability.  The Veteran filed a statement in October 2007 indicating that he wished to continue his left ankle claim. The Board construes this statement as a notice of disagreement with the December 2006 decision grant of service connection for the left ankle and the 10 percent evaluation assigned.  38 C.F.R. § 20.201, 20.302.  The Veteran filed a notice of disagreement with the other decisions of the RO in January 2008.  The RO issued a statement of the case dated in September 2009 and the Veteran filed his substantive appeal in September 2009.  

In April 2012, the Veteran, accompanied by his representative, testified at a hearing before the undersigned Veterans Law Judge at the local regional office.  A transcript of these proceedings has been associated with the Veteran's claims file. 

After the most recent statement of the case with respect to the Veteran's claims, the Veteran submitted additional evidence relevant to the claims.  This evidence was not accompanied by a waiver of initial RO consideration.  

In this case, the Board notes that in July 2001, the RO denied entitlement to service connection for a right leg condition.  The Veteran did not file a timely notice of appeal to this decision and it became final.  As such, before reaching the merits of the Veteran's claim, the Board must rule on the matter of reopening the claim.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  See Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  See also Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, including reference to a specific body part or system or a description of symptoms, as well as the other information of record); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Veteran's increased rating claims remain in controversy because the ratings remain less than the maximum available benefit awardable.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The issues of entitlement to higher evaluations for left ankle disability, 
left foot scar, left knee arthritis, and left foot disability; entitlement to service connection for a left elbow condition and a right leg condition, claimed as right knee disability; and entitlement to individual unemployability are addressed in the REMAND portion of the decision below and  are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a July 2001, the RO denied the Veteran's claim of entitlement to service connection for a right leg condition.  The Veteran did not file a timely appeal with respect to this decision and it became final.

2.  Evidence received since the July 2001 RO decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a right leg condition.  


CONCLUSIONS OF LAW

1.  The July 2001 rating decision which denied the Veteran's claim of entitlement to service connection for a right leg condition is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 3.104, 20.302, 20.1103 (2001).

2.  The evidence received subsequent to the July 2001 rating decision is new and material; and the claim for service connection for a right leg condition is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303, 20.1105 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the Veterans Claims Assistance Act of 2000 ("VCAA") that became law in November 2000.  The VCAA provides, among other things, that VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  The VCAA also requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

In terms of the Veteran's new and material claim, the Veteran must be provided with notice regarding the information needed to reopen the previously denied claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In this case, however, as the Board has decided to reopen the Veteran's claim of entitlement to service connection for a right leg condition, no further discussion of the Veterans Claims Assistance Act of 2000 and the implementing regulations is required at this point.  

II.  New and material evidence

In a July 2001 decision, the RO denied entitlement to service connection for a right leg condition.  The Veteran did not file a timely appeal with respect to this decision and it became final.  The July 2001 decision found that, while there were right leg complaints, there was no diagnosis of a right leg condition showing an actually disabling condition. 

The evidence that has been added to the Veteran's claims file since the July 2001 RO decision consists of VA and private treatment records, the Veteran's testimony before the Board, and the Veteran's statements in connection with his claim.  The records include notations that the Veteran underwent partial medial meniscectomy of the right knee with post operative changes.  He was indicated to have a chronic ACL injury with likely myxoid degeneration and tricompartment degenerative changes.  An April 2011 treatment report of his primary VA physician indicated that the Veteran had increasing pain in his right knee after many years of increased weight bearing on that leg.  This physician stated that it appeared more likely than not that the right knee pain is related to and aggravated by the ambulatory equipment and aides prescribed and used to treat his service-connected left lower extremity disability.  

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Board observes that a regulatory change with respect to new and material evidence claims has been made which applies prospectively to all claims submitted on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  Because the Veteran filed his claim to reopen after this date, the new version of the law is applicable in this case.  

Under the revised regulation of 38 C.F.R. § 3.156(a), new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the evidence to be sufficient to reopen a previously denied claim, the evidence must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The Board may then proceed to the merits of the claim on the basis of all of the evidence of record.

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element). 

The evidence that has been added to the Veteran's claims file since the July 2001 RO decision is new in that it had not previously been submitted.  These records indicate current diagnoses related to the Veteran's claim, as well as an opinion from the Veteran's private physician that the Veteran's right knee pain is likely related to treatment for his service-connected left lower extremity condition.  It is noted once again that the credibility of this evidence is presumed for the limited purpose of reopening the claims.  Accordingly, the Board finds that because this evidence addresses elements of the Veteran's claim that were not present in July 2001, it is considered to be material.  This new evidence, when considered by itself or in conjunction with the evidence previously of record, relates to an unestablished fact necessary to substantiate the Veteran's claim and is not cumulative or redundant in nature.  Therefore, the evidence is considered to be both new and material and the claim is reopened.  38 C.F.R. § 3.156(a). 


ORDER

The claim of entitlement to service connection for a right leg condition is reopened, and to this extent only, the appeal is granted.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

First, the Board notes that the Veteran testified before the Board that his service-connected left ankle and left knee disabilities had worsened since his most recent VA examination.  The Board also notes that the most recent VA examination of the Veteran's service-connected disabilities is dated in August 2007 nearly five years ago. As such, the Board finds that the Veteran should be afforded a contemporaneous VA examination in order to determine the current level of his service-connected disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).   

In addition, the Board observes that, following the RO's issuance of the most recent statement of the case, additional evidence pertinent to the Veteran's claims was associated with the Veteran's claims file.  This evidence was not accompanied by a waiver of initial RO consideration.  In such a situation, the law requires that the RO initially consider the evidence, re-adjudicate the claim, and issue an appropriate supplemental statement of the case (SSOC).  38 C.F.R. §§ 19.31, 19.37, 20.1304(c).  

With respect to the Veteran's service connection claims, the Board notes that the Veteran's medical records indicate that the Veteran has been found to have old avulsion fracture of medial epicondyle in the left elbow.  He has also been noted to have undergone partial medial meniscectomy of the right knee with post operative changes.  He was indicated to have a chronic ACL injury with likely myxoid degeneration and tricompartment degenerative changes.  An April 2011 treatment report of his primary VA physician indicated that the Veteran had increasing pain in his right knee after many years of increased weight bearing on that leg, and increased pain in his left elbow.  This physician stated that, while initially utilized to off-load his left foot and ankle, years of usage have resulted in injuries of his left elbow.  He also stated that the Veteran experienced increasing pain in his right knee after many years of increased weight bearing on that leg.  He found that it appeared more likely than not that the right knee pain is related to and aggravated by the ambulatory equipment and aides prescribed and used to treat his service-connected left lower extremity disability.  

Based on the foregoing, the Board therefore finds that a VA examination and opinion is necessary to determine whether any left elbow and right leg/knee disability is related to the Veteran's service or his service-connected disabilities.  In this regard, VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third prong of 38 C.F.R. § 3.159(c)(4)(I), which requires that the evidence of record 'indicate' that the claimed disability or symptoms may be associated with service, establishes a low threshold); see also Locklear v. Nicholson, 20 Vet. App. 410 (2006).

Next, the Board notes that the Veteran was afforded notice pursuant to the VCAA in a March 2007 letter, with respect to direct service connection for a right knee disability.  The Veteran, however, is claiming service connection on a secondary basis, including as due to his other service-connected disabilities.  Upon remand, the Veteran should be afforded adequate VCAA notice regarding his claim for secondary service connection for his claimed disabilities.  See 38 U.S.C.A. §§ 5102, 5103, 5103A and 5107. See also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to affording the Veteran a VA examination, the RO should associate with the Veteran's claims file records of the Veteran's treatment for his claimed disabilities.  Here, the Board notes that the Veteran has been treated at the VA, specifically the Boston VA Medical Center, Jamaica Plain and Causeway Street VA facilities.  The Veteran also indicated that he was treated at Massachusetts General Hospital.  Updated records from the VA should be associated with the Veteran's claims file.  The Veteran should also be afforded an opportunity to submit additional medical evidence relevant to his claim that may not be associated with the claims file.  The Veteran's vocation rehabilitation folder, if any, should also be associated with the claims file.  

In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

In this regard, the Board also notes the Veteran testified that he had applied for Social Security Administration disability benefits.  While he indicated that he was not awarded these benefits, documents related to the decision may still be available and may be relevant to the Veteran's claims.  The Veteran's claims file, however, does not contain records related to this application.  This matter should therefore be remanded and records related to such award should be associated with the Veteran's claims file.  

The Veteran also testified that he retired in 2007 from the US Postal Service on disability.  While some records related to his disability retirement have been associated with the claims file, the RO should inquire of the Postal Service whether additional disability records may be available.  38 C.F.R. § 3.159.  See also 38 C.F.R. § 3.159(c)(2) (when attempting to obtain records in the custody of a Federal department or agency, including the Social Security Administration, VA must make as many requests as are necessary to obtain relevant records; VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile).

Finally, the Veteran has claimed entitlement to individual unemployability.  However, because the determinations regarding the Veteran's other claims may potentially impact his individual unemployability claim, the Board finds that a remand of the individual unemployability is appropriate.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" on another, and that impact in turn "could render any review by this Court of the decision [on the other claim] meaningless and a waste of judicial resources," the two claims are inextricably intertwined); see also Gurley v. Nicholson, 20 Vet. App. 573, 575 (2007) (recognizing the validity of remands based on judicial economy when issues are inextricably intertwined).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development action required by the VCAA and implementing VA regulations is completed in regard to the secondary service connection claim for right leg/knee disability, including the notification requirements and development procedures contained in 38 U.S.C.A. §§ 5102, 5103, 5103A and 5107. See also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

2.  Take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disabilities.  This should specifically include updated treatment records from VA, including Boston VA Medical Center, the Jamaica Plain and Causeway Street VA facilities.  The Veteran also indicated that he was treated at Massachusetts General Hospital.  The RO should obtain all outstanding records of the Veteran's treatment at this facility.  The Veteran's vocation rehabilitation folder, if any, should also be associated with the claims file.  

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

3.  Request, directly from the SSA, complete copies of any disability determination(s) it has made concerning the Veteran, as well as copies of the medical records that served as the basis for any such decision(s).  Also request, directly from the US Postal Service, complete copies of any disability determination(s) it has made concerning the Veteran, as well as copies of the medical records that served as the basis for any such decision(s).  All attempts to fulfill this development must be documented in the claims file.  If the search for any such records yields negative results, that fact should be clearly noted, with the RO either documenting for the file that such records do not exist or that further efforts to obtain them would be futile, and the Veteran should be informed in writing.

4.  Arrange for an appropriate VA examination for the purpose of determining whether the Veteran has left elbow and/or right leg/knee conditions that are related to the Veteran's military service or his service-connected disabilities.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Based on his/her review of the case, the examiner is specifically requested to offer an opinion as to: 

(a)  Does the Veteran have a left elbow and/or right leg/knee condition?  If so, state the diagnosis or diagnoses. 

(b)  If the examiner finds that the Veteran has a left elbow and/or right leg/knee condition, did such disorders have their onset during active duty, within one year of active duty, or are these conditions otherwise related to the Veteran's military service or the Veteran's service-connected disabilities?  In this regard, the examiner is asked to comment on the Veteran's service and post-service medical treatment records.  The examiner is also asked to comment on the Veteran's testimony before the Board and the April 2011 statement of the Veteran's treating physician indicating that the Veteran's left elbow and right knee conditions may be secondary to his service-connected disabilities.

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

5.  Afford the Veteran an examination by an examiner with appropriate expertise to determine the current degree of severity of the Veteran's service-connected disabilities.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies should be performed.  

With respect to the left ankle disability:  The examiner should indicate whether there is limitation of motion of the ankle and, if so, whether the limitation of motion is moderate or marked limitation of motion.
The examiner should also indicate whether there is ankylosis of the ankle and, if so, whether the ankylosis of the ankle is (i) in planter flexion less than 30 degrees, (ii) in planter flexion between 30 degrees and 40 degrees or in dorsiflexion between 0 degrees and 10 degrees, or (iii) in planter flexion at more than 40 degrees or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity.  

With respect to the service-connected left foot scar:  Unretouched color photographs should be accomplished and those photographs should be included in the claims folder for further review.  Additionally, the written findings should include information about the number and location of the scar or scars and whether the scar or scars:  (1) is/are tender and painful, if superficial; (2) is/are poorly nourished with repeated ulceration, if superficial; (3) the size of the scar and whether it is "deep" (that is, associated with underlying soft tissue damage); (4) is/are superficial and "unstable" (that is, there is frequent loss of covering of skin over the scar); (5) is/are superficial and painful on examination; and, (6) has/have produced limitation of function or other disabling effects, and if so, what limitation of function or disabling effects (e.g., limitation of motion, neurological impairment, or pain with use.)

With respect to the service-connected left knee disability:  Conduct range of motion testing.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.   If recurrent subluxation or lateral instability of the knee is shown, the examiner should indicate the degree of such instability in terms of whether it is slight, moderate, or severe as the case may be.  The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups) of the knee and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  

With respect to the service-connected left foot disability:  The examiner should determine whether the residuals of left foot injury are moderate, moderately severe, or severe.  The examiner should also indicate whether there is actual loss of use of the foot.

The examiner should also indicate the effect each disability has, if any, on the Veteran's current level of occupational impairment.  Specifically, the examiner should render an opinion as to whether service-connected disability causes marked interference with employment, or the need for frequent periods of hospitalization.

A complete rationale for all opinions expressed must be included in the examination report.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. 

6.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal. Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


